—Order of disposition, Family Court, New York County (Michael Gage, J.), entered on or about September 4, 1990, which terminated respondent’s parental rights upon a finding that she had abandoned the subject children, unanimously affirmed, without costs.
Family Court’s determination that respondent failed to communicate with the children for at least six months prior to the filing of the petition is supported by clear and convincing evidence. Respondent’s incarceration throughout this period does not excuse her failure to contact petitioner through a third person or by letter (see, Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773; Matter of Jasmine T., 162 AD2d 756, lv denied 76 NY2d 714; cf., Matter of Gregory B., 74 NY2d 77). While respondent testified that she asked an unidentified prison social worker to call petitioner, we find no basis to disturb Family Court’s decision crediting the agency case record. Concur — Murphy, P. J., Ellerin, Wallach and Asch, JJ.